Citation Nr: 1546684	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-107 37A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Marc Whitehead, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992, with additional service in the United States Army Reserve from March 2008 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

As an initial matter, a review of the record shows that the Veteran's application and medical records from the Social Security Administration (SSA) have been obtained.  The records do no show that the Veteran is receiving benefits due to a disability.  However, in an April 2014 written statement from the Veteran's representative, he indicated that the Veteran was granted disability benefits due to his service-connected disabilities, effective February 2011.  If indeed the Veteran is receiving disability benefits, such evidence should be of record.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  

Also, the most recent VA treatment records associated with the Veteran's electronic claims file are dated December 2011.  In an April 2014 correspondence, the Veteran's representative refers to VA treatment records from the VA Medical Center (VAMC) in Birmingham dated in 2013.  In addition, the February 2014 statement of the case notes that electronic treatment records from the VAMC in Birmingham, dated from April 10, 2009 through February 5, 2014 and from the VAMC in Tuscaloosa, dated from September 22, 1992 through September 30, 1992, were reviewed; however, such records, in total, are not associated with either Virtual VA or the Veterans Benefits Management System paperless claims processing system.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be electronically obtained.  In addition, the Veteran's representative noted that the Veteran had undergone back surgeries in March 2011 and August 2013 and had received treatment in July 2013 by Dr. F. from the Lemark Sports Medicine facility.  A review of the Veteran's claims file does not reflect that medical records from his surgeries or treatment records from the private facility have been associated with the file.  As such, all relevant ongoing medical records, VA and private, should be requested.

Regarding the Veteran's claim for an increased disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, in an April 2014 correspondence, the Veteran's representative noted that the Veteran suffered from urinary incontinence due to his lumbar spine disability.  The Veteran's representative also noted that the Veteran had undergone back surgery in August 2013.  This suggests that the Veteran's disability may have either progressed in nature or worsened since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As such, the Board finds that a new spine examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.

Regarding the Veteran's claim for an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity, in the Veteran's February 2012 notice of disagreement, he indicated that he experienced severe pain and numbness in his left foot.  In an April 2014 correspondence, the Veteran's representative noted that the Veteran's radiculopathy symptoms, to include weakness, numbness, aching and a burning sensation in his heel, had increased.   A review of the Veteran's claims file shows that his last examination for his service-connected disability was in August 2011.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new examination would assist in fully and fairly evaluating his claim for an increased rating for his radiculopathy of the left lower extremity.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's claim for service connection for a right hip condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine, the Veteran contends that his right hip pain is due to his back surgeries.

Service treatment notes are silent for treatment or a diagnosis for right hip pain.  

Post service treatment records dated in June 2010 show that the Veteran complained of 2 episodes of right lateral hip pain that caused him to be unable to walk.  A September 2011 VA treatment record shows that the Veteran complained of right hip pain.  He reported that the pain, which was constant, started prior to his surgery.  He noted that the pain was present in all positions, but was better with standing.  It was noted that a VA neurosurgery examiner felt that the Veteran's right sacroiliac joint dysfunction was from the Veteran's compensation of his gait from his back pain.  A December 2011 VA treatment record shows that the Veteran received an injection for right hip pain.  

An August 2011 general medical examination report shows that the Veteran complained of right hip pain which developed after his most recent back surgery.   The Veteran's right hip flexion was measured at 125 degrees and his abduction was to 30 degrees.  He was diagnosed with a right hip strain.  The examiner noted that the Veteran's right hip pain was a recent development and not currently related to his service-connected disabilities.  

The Veteran was afforded a VA hip and thigh examination in December 2011.  The Veteran's right hip flexion was measured at 105 degrees and this extension was measured as greater than 5 degrees.  Localized tenderness or pain to palpation was found.  X-rays of his sacroiliac joint were normal.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, as there was no significant disorder to the Veteran's right hip found upon examination.  The examiner stated that that there was no possibility of a disorder related to the service-connected lumbar back disorder.  He noted that the Veteran appeared to be having neurological radiating symptoms after the most recent lumbar disc surgery which was not related to a hip disorder. 

The Board finds that a VA examination and medical opinion is needed as it is unclear whether the Veteran does, in fact, suffer from hip disability and if so, whether there is a direct or secondary nexus between the Veteran's military service or his service-connected degenerative disc disease of the lumbar spine.  Accordingly, a new VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Board is remanding the higher disability evaluation claims for degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  In the Veteran's February 2012 notice of disagreement, he noted that his service-connected lumbar spine disability had caused him to leave his job as a police officer.  The Veteran has indicated that his service-connected disabilities have limited his concentration and mobility due to being in constant pain.  On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disabilities have on his usual occupation and any resulting work problems.



Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from the claimed determination granting disability SSA benefits, and any outstanding records pertinent to the Veteran's claim from the SSA. 

The RO should also contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment, to include information related to his 2011 and 2013 back surgeries and from Dr. F. from Lemark Sports Medicine, for his lumbar spine and radiculopathy disabilities.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record.

In addition, obtain relevant ongoing VA treatment records, to include those from the VAMC's in Birmingham, dated from April 10, 2009 through February 5, 2014, and in Tuscaloosa, dated in September 22, 1992 through September 30, 1992.  

All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

2.  Schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional to determine the current severity of his service-connected lumbar spine pain. The entire electronic claim file must be reviewed by the examiner. 

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees), to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.

Any associated objective neurologic abnormalities of both the left and right lower extremities should also be identified.

The examiner should also describe the impact the service-connected spine disability has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

3.  Schedule the Veteran for a VA peripheral nerves examination by an appropriate medical professional to determine the current severity of his service-connected radiculopathy of the left lower extremity.  The entire electronic claim file must be reviewed by the examiner. 

The examiner should specifically indicate the degree of paralysis, complete or incomplete, and whether any neuropathy or paralysis is mild, moderate, moderately severe, or severe, for the left lower extremity.

The examiner should also describe the impact the service-connected spine disability has on the Veteran's occupational functioning AND provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, render him unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed right hip disability.  The entire electronic claim file must be reviewed by the examiner. 

Regarding any right hip disability found, the examiner is asked to specifically address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any currently identified right hip disability is related to the Veteran's active service?

b. Is it at least as likely as not (50 percent or greater probability) that any currently identified right hip disability was caused by the Veteran's service-connected degenerative disc disease of the lumbar spine?

c. Is it at least as likely as not (50 percent or greater probability) that any currently identified right hip disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected degenerative disc disease of the lumbar spine?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right hip disability prior to aggravation by the service-connected degenerative disc disease of the lumbar spine.

The examiner is asked to consider the Veteran's statements regarding the onset and symptoms.  The examiner should also consider the September 2011 VA treatment note and the opinions provided by August 2011 and December 2011 VA examiners.  The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




